

GARTNER, INC.


2014 LONG-TERM INCENTIVE PLAN


STOCK APPRECIATION RIGHT AGREEMENT
Gartner, Inc. (the “Company”) hereby grants you (or the “Grantee”) a stock
appreciation right (the “SAR”) under the Company’s 2014 Long-Term Incentive
Plan, as amended from time to time (the “Plan”), to exercise in exchange for a
payment from the Company pursuant to this SAR. The date of this Agreement is
February 6, 2019 (the “Grant Date”). In general, the latest date this SAR will
expire is February 6, 2026 (the “Expiration Date”). However, as provided in
Appendix A (attached hereto), this SAR may expire earlier than the Expiration
Date. Subject to the provisions of Appendix A and of the Plan, the principal
features of this SAR are as follows:
Number of Shares to which this SAR pertains: As provided in the notice of grant.
    
Exercise Price per Share: As provided in the notice of grant.
Vesting Schedule:


Twenty-five percent (25%) of the Shares to which this SAR pertains shall vest on
each of the first four anniversaries of the date hereof, or February 6, 2020,
2021, 2022 and 2023, subject to Grantee’s Continued Service through each such
date.


APPENDIX A


TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
1.Grant of SAR. The Company hereby grants to the Grantee under the Plan, as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a Stock Appreciation
Right (“SAR”) pertaining to all or any part of an aggregate of Shares shown on
the attached notice of grant, which SAR entitles the Grantee to exercise the SAR
in exchange for Shares in the amount determined under Paragraph 9 below.
2.    Exercise Price. The purchase price per Share for this SAR (the “Exercise
Price”) shall be $[___], which is the Fair Market Value of a Share on the Grant
Date.


3.    Vesting Schedule.


(a)
General Rule. Except as otherwise provided in this Agreement, the right to
exercise this SAR will vest in accordance with the vesting schedule set forth in
the notice of grant which constitutes part of this Agreement. Shares scheduled
to vest on any date will vest only if the Grantee remains in Continued Service
(as defined below) through such date. Subject to the following subsections of
this Paragraph 3, should the Grantee’s Continued Service end at any time (the
“Termination Date”) while the SAR remains outstanding, any unvested portion of
this SAR will be immediately cancelled.

(b)
Termination of Continued Service due to Death or Disability. If the Grantee’s
termination of Continued Service is due to the Grantee’s death or Disability,
the unvested portion of this SAR shall vest in full on the Termination Date. For
the avoidance of doubt, if a Grantee’s Continued Service terminates due to his
or her death or Disability and the Grantee is eligible for a Retirement in
accordance with the requirements set forth in Paragraph 28 of this Agreement,
such termination of Continued Service shall be governed by this Paragraph 3(b)
and shall not be treated as a Retirement.

(c)
Termination of Continued Service due to Retirement-Eligible Voluntary
Resignation During the Year of Grant. If termination of Continued Service is due
to a voluntary resignation and the Grantee is eligible for a Retirement in
accordance with the requirements set forth in Paragraph 28 of this Agreement,
occurring during the calendar year in which the grant was made, the unvested
portion of the SAR shall continue to vest after the Termination Date as set
forth in the notice of grant, despite the termination of Continued Service;
provided, that (i) the portion of the SAR that will continue to vest will be
limited as set forth in Paragraph 3(e) below depending on the Grantee’s age at
Retirement, and (ii) the number of Shares to which this SAR pertains will be
reduced to equal the percentage of days in that year in which the Grantee was in
Continued Service (i.e., for the avoidance of doubt, the number of Shares will
equal the number specified in the notice of grant, multiplied by the number of
days from January 1 for which the Grantee was in Continued Service, divided by
365).



(d)
Termination of Continued Service due to Retirement-Eligible Voluntary
Resignation After the Year of Grant or Retirement-Eligible Termination without
Cause. If the Grantee is eligible for a Retirement in accordance with the
requirements set forth in Paragraph 28 of this Agreement and his or her
termination of Continued Service is due to (i) a voluntary resignation occurring
any time after the calendar year in which the grant was made, or (ii) an
involuntary termination without Cause, other than pursuant to a Qualifying
Termination (which treatment is governed exclusively by Paragraph 3(f)), the
unvested portion of the SAR shall continue to vest after the Termination Date as
set forth in the notice of grant, despite the termination of Continued Service;
provided, that the portion of the SAR that will continue to vest will be limited
as set forth in Paragraph 3(e) below depending on the Grantee’s age at
Retirement.



(e)
Portion of SAR Subject to Continued Vesting Upon Retirement. If the Grantee’s
Continued Service terminates due to a Retirement in accordance with the
requirements set forth in Paragraph 28 of this Agreement and:

(i)
The Grantee is less than age 60 on the Termination Date, the unvested portion of
the SAR that would have vested by its terms within the twelve (12) months from
the Termination Date shall continue to vest as set forth in the notice of grant,
despite the termination of Continued Service;

(ii)
The Grantee is age 60 (but less than age 61) on the Termination Date, the
unvested portion of the SAR that would have vested by its terms within the
twenty-four (24) months from the Termination Date shall continue to vest as set
forth in the notice of grant, despite the termination of Continued Service;

(iii)
The Grantee is age 61 (but less than age 62) on the Termination Date, the
unvested portion of the SAR that would have vested by its terms within the
thirty-six (36) months from the Termination Date shall continue to vest as set
forth in the notice of grant, despite the termination of Continued Service; and

(iv)
The Grantee is age 62 or older on the Termination Date, the entire unvested
portion of the SAR shall continue to vest after the Termination Date as set
forth in the notice of grant, despite the termination of Continued Service.

(f)
Qualifying Termination following a Change of Control. Unless the Grantee’s
employment, severance or other written agreement with the Company provides more
favorable treatment, in the event that the Grantee’s Continued Service is
terminated without Cause (including as a result of the elimination of his or her
position) during the twelve (12) months following a Change of Control (a
“Qualifying Termination”), the unvested portion of the SAR shall vest on the
Termination Date. For the avoidance of doubt, (i) to the extent that the Grantee
is eligible for a Retirement in accordance with the requirements set forth in
Paragraph 28 of this Agreement and he or she experiences a Qualifying
Termination, the vesting provisions set forth in this Paragraph 3(f) (not
Paragraph 3(d)) shall control, and (ii) Section 13.10 of the Plan does not apply
to the SAR granted hereunder.

(g)
Other Conditions. Notwithstanding anything herein to the contrary, the vesting
terms set forth in this Paragraph 3 are contingent upon the Grantee being in
full compliance with all the terms of this Agreement at the time of vesting. The
Committee, in its discretion, may accelerate the vesting of the balance, or some
lesser portion of the balance, of the SARs at any time, subject to the terms of
the Plan. If so accelerated, such SARs will be considered as having vested as of
the date specified by the Committee.

4.    Termination of SAR. In the event of the Grantee’s termination of Continued
Service, the Grantee shall have the right to exercise any vested but unexercised
portion of this SAR for the timeframe indicated in the table below following the
date of such termination of Continued Service. Any unvested portion of this SAR
automatically will terminate and be forfeited (at no cost to the Company) on the
first day on which it no longer is possible such portion to become vested:


Termination Scenario
Post-Termination Exercise Period
•    Involuntary termination for Cause
•    Involuntary termination without Cause (not Retirement-eligible)
•    Voluntary resignation (not Retirement-eligible)
Earlier of Expiration Date or ninety (90) days after the date of termination of
Continued Service (excluding any period during which Grantee is prohibited from
trading under the Company’s Insider Trading Policy)
•    Death
•    Disability
•    Qualifying Termination
Earlier of Expiration Date or twelve (12) months after the date of termination
of Continued Service
•    Retirement-eligible involuntary termination without Cause
•    Retirement-eligible voluntary resignation
Through the Expiration Date

5.    Death of Grantee. In the event that the Grantee dies while in the employ
of the Company and/or a parent of the Company or Subsidiary, the administrator
or executor of the Grantee’s estate (or such other person to whom the SAR is
transferred pursuant to the Grantee’s will or in accordance with the laws of
descent and distribution), may exercise any vested but unexercised portion of
the SAR in accordance with Paragraph 4 above. Any such transferee must furnish
the Company (a) written notice of his or her status as a transferee,
(b) evidence satisfactory to the Company to establish the validity of the
transfer of this SAR and compliance with any laws or regulations pertaining to
such transfer, and (c) written acceptance of the terms and conditions of this
SAR as set forth in this Agreement.
6.    Persons Eligible to Exercise SAR. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this SAR shall be
exercisable during the Grantee’s lifetime only by the Grantee.


7.    SAR is Not Transferable. Except to the limited extent provided in
Paragraph 5 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void. Notwithstanding the
preceding, the Grantee may transfer (not for consideration and for bona fide
estate planning purposes) the Stock Appreciation Rights awarded under this
Agreement to a revocable estate planning trust that is established solely for
the benefit of Grantee and his or her immediate family. Any such transfer will
be permitted only if it is in compliance with such rules and procedures as the
Company may establish from time to time. Among other things, Grantee must
acknowledge and agree that (a) for U.S. income tax purposes, all taxable income
from the Stock Appreciation Rights will be reported to Grantee alone, (b) if
Grantee proposes to change the nature or character of the transferee trust,
Grantee first must inform the Company and the Company may require that the Stock
Appreciation Rights be transferred back to Grantee alone, and (c) no additional
other or further transfers of the Stock Appreciation Rights will be permitted
under any circumstance.
8.    Exercise of SAR. This SAR may be exercised by the person then entitled to
do so as to any Shares, and such exercise must be in accordance with the
Company’s published exercise procedures, as in effect from time to time, which
may require the Grantee to exercise this SAR through the Company’s designated
broker or administrator. Payment of the aggregate exercise price and all taxes
that the Company determines are required to be withheld by reason of the
exercise of this SAR or as are otherwise required under Paragraph 10 below shall
be pursuant to a net exercise, whereby upon exercise of the SAR, Shares having a
Fair Market Value equal to the aggregate exercise price applicable to the
portion of the SAR being exercised, and all applicable withholdings, shall be
withheld from the Shares that the Grantee would otherwise have received pursuant
to Paragraph 9 below.
9.    Receipt of SAR Amount. Upon exercise of this SAR, the Grantee shall be
entitled to receive the number of Shares (the “SAR Amount”), subject to
Paragraph 8, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share over the Exercise Price; times (b) the number of Shares
with respect to which this SAR is exercised, and (ii) dividing the product of
(a) and (b) by the Fair Market Value of a Share. The SAR Amount shall be paid to
the Grantee solely in whole Shares; any fractional amount shall be rounded down
to the nearest whole share. Shares issued pursuant to the exercise of this SAR
may be delivered in the form and manner determined by the Company, including,
without limitation, in book form or listed in street name with a brokerage
company of the Company’s choice. For purposes of this Paragraph 9, Fair Market
Value has the same meaning as in the Plan or as otherwise determined by the
Company or its delegate.
10.    Tax Withholding and Payment Obligations. When the Shares are issued as
payment for exercised SARs, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing parent of the Company or Subsidiary) will withhold a
portion of the Shares otherwise issuable in payment for exercised SARs that have
an aggregate market value sufficient to pay the federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing parent of the Company or Subsidiary) with respect to the
Shares, not to exceed the amount determined by using the maximum federal, state
or local marginal income tax rates applicable to the Grantee or the Company, as
applicable, with respect to the Shares on the date that the amount of tax to be
withheld or remitted is to be determined. No fractional Shares will be withheld
or issued pursuant to the exercise of SARs and the issuance of Shares
thereunder. Notwithstanding anything herein to the contrary, the Company (or the
employing parent of the Company or Subsidiary) may instead, in its discretion,
withhold an amount necessary to pay the applicable taxes from the Grantee’s
paycheck, with no withholding of Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares (or through the
Grantee’s paycheck, as indicated above), no payment will be made to the Grantee
(or his or her estate) for SARs unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Grantee with respect to the
payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such SARs. By accepting this award of
SARs, the Grantee expressly consents to the withholding of Shares and to any
cash or Share withholding as provided for in this Paragraph 10. All income and
other taxes related to the SAR award and any Shares delivered in payment thereof
are the sole responsibility of the Grantee. In no event will the Company
reimburse the Grantee for any taxes that may be imposed on the Grantee as result
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”).
11.    Suspension of Exercisability. If at any time the Company shall determine,
in its discretion, that the listing, registration or qualification of the SARs
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the exercise of SARs hereunder, this SAR may not be exercised,
in whole or in part, unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
12.    No Rights of Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
13.    Successors and Assigns. The Company may assign any of its rights under
the Agreement to single or multiple assignees, and this Agreement shall inure to
the benefit of the successors and assigns of the Company. The rights and
obligations of the Grantee under this Agreement may be assigned only with the
prior written consent of the Company.
14.    No Effect on Employment. The Grantee’s employment with the Company and
any parent of the Company or Subsidiary is on an at-will basis only, subject to
the provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Grantee, nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue to be employed by the
Company or any parent of the Company or Subsidiary or shall interfere with or
restrict in any way the rights of the Company or the employing parent of the
Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
parent of the Company or Subsidiary employing the Grantee.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.
16.    Maximum Term of SAR. Notwithstanding any other provision of this
Agreement, this SAR is not exercisable after the Expiration Date.
17.    Non-Competition. (a)(i) “Competitive Acts” shall mean: (A) the
development, production, marketing or selling of (or assisting others to
develop, produce, market or sell): (x) syndicated research that competes with
the Company or its Subsidiaries; or (y) a product or service which is
competitive with the existing or planned products or services of the Company
with which Grantee was involved in or managed at any time during the last
twenty-four (24) months of the Grantee’s Continued Service; and (B) the direct
or indirect provision of services to, or solicitation of, the Company’s clients
or known prospects with whom Grantee had contact, managed, or became aware of as
a result of being employed by the Company, for the purposes of developing,
producing, marketing or selling such competitive products or services.


(ii)    Grantee understands and agrees that the Company’s business is global in
nature and that its clients are located throughout the world; therefore, a
territorial limitation on the non-competition covenants set forth in Paragraph
17 would not allow the Company to adequately protect its legitimate business
interests, and the absence of such a limitation is entirely reasonable under
these circumstances. In addition, Grantee agrees that the provisions of this
Paragraph 17 are reasonable to protect and preserve the Company’s legitimate
business interests, including the protection of the Company’s Confidential
Information (as defined below) and the Company’s substantial investment made to
develop and retain its Confidential Information, client base, accounts and
related goodwill.


(iii)    The Company may, in its sole discretion, waive any portion of the
Grantee’s obligations contained in Paragraph 17. No such waiver shall be valid
unless directly provided to Grantee, in writing, by the Company’s General
Counsel or his/her designee.


(b)    Grantee agrees that, for two (2) years following the termination of his
or her Continued Service for any reason whatsoever (the “Restricted Period”),
the Grantee will not, on his or her own behalf or on behalf of any other person
or entity (whether as a consultant, analyst, sales person, independent
contractor, independent business venturer, partner, member, employee or
otherwise), directly or indirectly: (i) engage in any Competitive Acts; and/or
(ii) entice, encourage, cause or invite any of the Company’s clients, known
prospects, and vendors to discontinue, diminish, or otherwise adversely modify
the business done with the Company, or otherwise interfere with the relationship
between the Company and its clients, known prospects, and vendors.


(c)    Grantee agrees that, in addition to any and all other remedies available
to the Company (at law, in equity, or as otherwise set forth in this Agreement),
the Company shall be entitled to liquidated damages for any violation of
Paragraph 17 in an amount equal to: (i) the final twelve (12) months’ salary,
commissions, and bonus paid to the Grantee; and (ii) an additional amount equal
to the aggregate dollar value of shares underlying any stock appreciation
rights, performance stock units, and/or restricted stock units that vested (or,
in the case of stock appreciation rights, vested and Grantee exercised) at any
time during the twelve (12) months prior to the Grantee’s termination of
Continued Service. The dollar value of each such share shall be equal to the
closing price of Gartner stock on the date of grant of the applicable stock
appreciation right, performance stock unit or restricted stock unit. Grantee
agrees that the liquidated damages set forth herein are a reasonable
approximation of the damages experienced by the Company for a violation of
Paragraph 17, and are not to be deemed a penalty of any kind.


(d)    Grantee acknowledges that the time, geographic and scope limitations of
the non-competition obligation set forth herein are fair and reasonable in all
respects, and that Grantee will not be precluded from gainful employment if
obligated to comply with the provisions hereof. To the extent a court of
appropriate jurisdiction finds the duration and/or geographic scope of the
non-competition or non-solicitation restrictions to be unenforceable under
applicable law, then it is the intention of the parties that such restriction be
enforced to the fullest extent which the court deems reasonable. In the event of
Grantee’s breach or violation of this Paragraph 17, or good faith allegation by
the Company of such breach or violation, the Restricted Period set forth in this
Paragraph 17 shall be tolled until such breach or violation, or allegation
thereof, has been duly cured or resolved.


(e)    During the Restricted Period set forth above, the Grantee will notify (in
writing and not less than 72 hours in advance) the Company’s General Counsel if
he or she intends to become an employee or other service provider of any entity
other than the Company (for example, but not by way of limitation, as an
employee, consultant, analyst, sales person, independent contractor, agent,
independent business venturer, partner or member).
18.    Non‑Solicitation and No‑Hire. The Grantee further agrees that, during the
Restricted Period, the Grantee will not, directly or indirectly solicit, entice,
or recruit employees of the Company to leave its employ, or offer or cause to be
offered employment to any person who was employed by the Company at any time
during the twelve (12) months prior to the termination of Grantee’s Continued
Service. General mass solicitations of employment that are not directed at the
Company or any employee(s) of the Company shall not be prohibited by this
Paragraph 18. For purposes of this Paragraph 18 (and the preceding Paragraph
17), the “Company” shall include the Company and its Subsidiaries.
19.    Binding Agreement. Subject to the limitation on the transferability of
this SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
20.    Governing Law. This Agreement and the grant of SARs shall be construed in
accordance with and governed by the laws of the State of Delaware, other than
its conflicts of law provisions; provided that, notwithstanding the foregoing,
Sections 17 and 18 of this Agreement shall be governed by the laws of the State
of Connecticut, without regard to its conflicts of law provisions.
21.    Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.
22.    Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith (including, but not limited to, the determination of whether or not
any SARs have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
23.    Electronic Delivery and Acceptance. The Company, in its sole discretion,
may decide to deliver any documents related to Stock Appreciation Rights awarded
under the Plan or future Stock Appreciation Rights that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on‑line
or electronic system established and maintained by the Company or another third
party designated by the Company.
24.    Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
25.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
26.    Modifications to the Agreement; Clawback. The Plan and this Agreement
together the entire understanding of the parties on the subjects covered. The
Grantee expressly warrants that he or she is not executing this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Except as otherwise provided herein, modifications to this
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Company reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of the Grantee, to avoid imposition of any additional tax or
income recognition under Section 409A prior to the actual payment of Shares
pursuant to this SAR, provided that such revision would not materially reduce
the economic benefits provided or intended to be provided under this Agreement.
In no event will the Company pay or reimburse the Grantee for any taxes or other
costs imposed on account of Section 409A. Additionally, this Agreement and the
award made hereunder shall be subject to any clawback policy which the Company
may adopt from time to time as required by law or otherwise.
27.    Amendment, Suspension, Termination. By accepting this SAR, the Grantee
expressly warrants that he or she has received an SAR to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
28.    Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:


“Confidential Information” means all information related to the operation of the
Company's business and knowledge of the Company's assets, including, but not
limited to, (i) financial information, (ii) products, (iii) product and services
costs, prices, profits and sales, (iv) forecasts, (v) computer programs, (vi)
data bases (and the documentation and information contained therein), (vii)
computer access codes and similar information, (viii) software ideas, (ix)
know-how, technologies, concepts and designs, (x) research projects and all
information connected with research and development efforts, (xi) records, (xii)
business relationships, methods and recommendations, (xiii) client lists
(including identities of clients and prospective clients, identities of
individual contracts at business entities which are clients or prospective
clients, client spending, preferences, business or habits), (xiv) subscription
or consultant termination dates, (xv) personnel files, (xvi) competitive
analyses, (xvii) other confidential or proprietary information or trade secrets
that have not been made available to the general public by the Company's senior
management, and (xviii) non-public information provided to the Company by its
clients, and other tangible or intangible assets and other information obtained
by the Grantee in the course of his or her employment with the Company.
“Continued Service” means that the Grantee’s employment relationship is not
interrupted or terminated by the Grantee, the Company, or any parent or
Subsidiary of the Company. The Grantee’s employment relationship will not be
considered interrupted in the case of: (i) any leave of absence approved in
accordance with the Company’s written personnel policies, including sick leave,
family leave, military leave, or any other personal leave; or (ii) transfers
between locations of the Company or between the Company and any parent,
Subsidiary or successor; provided, however, that, unless otherwise provided in
the Company’s written personnel policies, in this Agreement or under applicable
laws, rules or regulations, or unless the Committee has otherwise expressly
provided for different treatment with respect to this Agreement, (x) no such
leave may exceed ninety (90) days, and (y) any vesting shall cease on the
ninety-first (91st) consecutive date of any leave of absence during which the
Grantee’s employment relationship is deemed to continue and will not recommence
until such date, if any, upon which the Grantee resumes service with the
Company, its parent, Subsidiary or successor. If the Grantee resumes such
service in accordance with the terms of the Company’s military leave policy,
upon resumption of service, the Grantee will be given vesting credit for the
full duration of the Grantee’s leave of absence. Continuous employment will be
deemed interrupted and terminated for the Grantee if the Grantee’s weekly work
hours change from full time to part time. Part-time status for the purpose of
vesting continuation will be determined in accordance with policies adopted by
the Company from time to time, which policies, if any, shall supersede the
determination of part-time status set forth in the Company’s posted “employee
status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Retirement” means termination of the Grantee’s employment in accordance with
the Company’s retirement policies, as in effect from time to time, if on the
date of such termination, (i) the Grantee is at least 55 years old, (ii) his or
her Continued Service has extended for at least five (5) years, and (iii) the
combination of the Grantee’s age and years of Continued Service total at least
65. Partial years will be counted solely to determine whether the Grantee
satisfies the total of 65 or more, but will not be rounded.
By way of illustration, if a Grantee terminates his or her employment in
accordance with the Company’s retirement policies when he or she is (i) 58 years
and eight months old, after (ii) six years and five months of Continued Service,
(iii) the Grantee’s total would be 65 (65 years and one month). Because the
Grantee in this example would meet the age requirement (55+) and the years of
Continued Service requirement (5+), and his or her total is 65, the Grantee’s
termination would be treated as a Retirement. If a Grantee terminates his or her
employment in accordance with the Company’s retirement policies when he or she
is (i) 63 years and six months old, after (ii) four years and six months of
Continued Service, (iii) the Grantee’s total would be 68. This Grantee would
meet the age requirement (55+) and would have a total of 65 or more, but his or
her termination would not be treated as a Retirement, since the Grantee has not
met the years of Continued Service requirement. For the avoidance of doubt, if a
Grantee’s Continued Service is terminated for Cause and the Grantee is eligible
for a Retirement, such termination of Continued Service shall not be treated as
a Retirement for any purpose hereunder.
Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Agreement, which includes the notice of grant. Your acceptance of this
grant indicates your agreement and understanding that this grant is subject to
all of the terms and conditions contained in the Plan and this Award Agreement,
which includes the notice of grant and this Agreement.


As a condition to receiving this Stock Appreciation Right grant and in
consideration of such grant, you accept and agree to abide by the Agreement
Regarding Certain Conditions of Employment provided to you in connection with
such grant, including but not limited to the confidentiality and post-employment
restrictions on competition set forth therein.  You hereby ratify, affirm and
consent to those terms and conditions. 




-1-